Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed July 1st, 2022, with respect to Claims 1-25 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims require a hierarchical diagnostic assessment of longitudinal images where prior screening images and current screening images are processed by two models to generate two outputs and two confidence scores where the second outputs and confidence scores are based on the outputs of the first model. The claims further require generating a heat map indicating regions of discrepancy between a current screening image and a prior screening image and extracting those regions as image patches from each of the prior screening image and current screening image prior to inputting into the first model. Such feature is neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Previously cited art of record Kiraly and Kecskemethy discloses the extraction of image patches from images but does so for the purpose of reducing the computational load. Both Kiraly and Kecskemethy are silent on extracting an image patch based on a discrepancy and difference between prior screening images and current screening images. 
Furthermore, relevant prior art discloses the use of difference images in analyzing longitudinal datasets, which is similar in function to the features of the claimed invention and more specifically to the generation of the heat map. However, the claimed invention requires the extraction of image patches from the prior and current screening images corresponding to the regions indicated by the heat map. Such feature is not disclosed in the relevant art as the physical difference image disclosed in the relevant prior art is used as a model input rather than components from the original prior and current screening image. Therefore, the generation of a heat map indicating regions of discrepancy and extraction of image patches from the prior screening image and current screening image corresponding to the location indicated by the heat map is a distinguishing feature of the claimed invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/
Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668